Citation Nr: 1241285	
Decision Date: 12/03/12    Archive Date: 12/12/12

DOCKET NO.  05-30 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total rating based on individual unemployability (TDIU) due to a service-connected disability, to include on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel



INTRODUCTION

The Veteran had active military service from May 10, 1982 to August 13, 1982.

This matter comes to the Board of Veterans' Appeals (Board) from a September 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which continued the Veteran's 10 percent rating for his service-connected left wrist disability.  

In an August 2010 decision, the Board denied an increased rating higher than 10 percent for the left wrist disability, effective prior to October 23, 2008, but granted an increased rating of 30 percent for the left wrist disability, effective October 23, 2008.  The Board also found that the issue of entitlement to a TDIU had been raised on a derivative basis as part of his increased rating claim for the left wrist disability, pursuant to Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), and remanded this issue to the RO via the Appeals Management center (AMC), in Washington, DC for further development.  Specifically the RO was to send a notice letter and schedule a VA examination to address the issue of unemployability.  Thereafter, the RO sent the Veteran the requisite notice letter in August 2010 and scheduled a VA examination in September 2010 to address the issue of whether the Veteran had been rendered unemployable as a result of his left wrist disability.  The case was then returned to the Board.

In March 2012, the Board again remanded this claim noting that the Veteran had alluded to the presence of additional, relevant evidence during the examination that was provided.  Specifically the RO was asked to make efforts to obtain copies of records pertaining to the Veteran's Worker's Compensation claim and private treatment received from San Juan Health Centre with Dr. Fernandez dated from January 2004, and also to provide another examination addressing the issue of employability.  The RO subsequently scheduled the Veteran for a VA examination that was conducted in April 2012, and requested the Veteran to sign the proper release forms to obtain the additional records; but the Veteran never responded.  Thus, the RO has substantially complied with the directives of the Board's remands.  



FINDING OF FACT

The Veteran's service-connected left wrist disability does not preclude him from securing and following substantially gainful employment.


CONCLUSION OF LAW

The criteria for a total disability rating based on unemployability due to service-connected disability have not been met and there is no evidence to warrant referral for consideration of individual unemployability on an extra-schedular basis.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 4.16 (2012). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  A letter dated in August 2010 informed the Veteran of all of the elements required by 38 C.F.R. § 3.159(b), as stated above. The claim was subsequently readjudicated in supplemental statements of the case in November 2011 and October 2012, thereby curing any timing defects in the notice. 

Regarding the duty to assist, the RO has obtained the Veteran's service treatment records, VA treatment records, Social Security Administration (SSA) records, and private treatment records.  The RO also has provided him with VA examinations addressing all the relevant criteria.  As such, the duty to assist has been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  TDIU

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total if it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of (1) a single service-connected disability ratable at 60 percent or more, or (2) as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.34l, 4.16(a). 

Entitlement to a TDIU requires the presence of impairment so severe that it is impossible for the average person to secure and follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by non-service- connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19. 

The Veteran only has one service-connected disability for his left wrist that is rated as 10 percent disabling, prior to October 23, 2008, and 30 percent disabling, effective October 23, 2008.  As such, the Veteran does not meet the criteria for consideration for entitlement to a TDIU on a schedular basis because the ratings do not satisfy the percentage requirements.  Therefore, a TDIU rating is not assignable under 38 C.F.R. § 4.16(a).

Nevertheless, the Veteran may be entitled to a TDIU on an extra-schedular basis if it is established that he is unable to secure or follow substantially gainful employment as a result of the effect of his service-connected disability. 38 C.F.R. § 4.16(b).  Consequently, the Board must determine whether the Veteran's service-connected disability precludes him from engaging in substantially gainful employment (work that is more than marginal, which permits the individual to earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  The fact that a veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the Veteran, because of service-connected disability, is incapable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  This is so because a disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment. Id.  An inability to work due to advancing age may not be considered.  38 C.F.R. §§ 3.341(a), 4.19.  In making its determination, VA considers such factors as the extent of the service-connected disability, and employment and educational background.  See 38 C.F.R. §§ 3.340 , 3.341, 4.16(b), 4.19.

In this case, the evidence of record fails to show that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected left wrist disability.  The Veteran originally injured his wrist in March 2002 when he fell during training and fractured it.  At some point after service the Veteran also injured his left wrist on the job when a box full of books fell on top of him requiring surgical repair.  He also received worker's compensation benefits for this injury with a total disability rating.  He subsequently underwent a bone graft in February 2003 and was able to return to work in May 2003.  In October 2003, a VA examination report noted that the Veteran complained that his left wrist disability caused severe, constant pain, deep wrist pain, and decreased range of motion due to swelling and pain.  The Veteran also noted that he was unable to use his hands for mild activities, such as squeezing, pushing, or pulling, and that any small movement of the hand caused wrist pain.  It was noted that among other activities, these functional limitations caused difficulty with occupational tasks.  He had another surgery in January or February 2004 as he had rejection of the bone graft and had a second bone graft done on the left wrist due to nonunion of the navicular bone.  

An October 2008 VA examination report notes that the Veteran's condition had deteriorated significantly.  He reported that he could no longer grab objects with his left hand and that the pain was severe.  The Veteran was noted to be right-handed.  The examiner also noted that the Veteran had an accident with trauma to the wrist in 2006, but did not indicate that any part of the current symptomatology was attributable to this injury, as opposed to his service-connected disability.  The Veteran's education and occupational history was that he had studied up to four years of high school, worked in maintenance and conservation of the electric line for an electric company for 15 years, as a factory worker ironing coats for 5 years, worked as a correctional officer for 5 years, and also was an Infantryman in the Army in the Puerto Rico National Guard for 25 years.  The Veteran had reportedly retired from his usual occupation in maintenance and conservation of the electric line of a Puerto Rice electric company in 1989 because of medical problems including a low back condition and cervical root lesion, high blood pressure, and depression.  It was noted that the loss of strength and limitation of motion of the left wrist had no significant effects on his usual occupation.  The examiner found that although the Veteran had severe limitations on his left wrist with chronic pain, severe weakness associated with limitation of motion, it was his opinion that the left wrist disability did not render him unable to secure or follow a substantially gainful occupation.  The rationale was that the Veteran was right-handed and could use his right hand to work in a sedentary type of light duty job.

In April 2012, the Veteran underwent another VA examination.  The examiner determined that the Veteran's left wrist condition did not preclude the Veteran from gainful employment because he was right-handed and would be able to work in a sedentary kind of job that did not require the use of both of his hands or stressful motion.  The examiner also separately noted, however, that the Veteran's wrist condition did impact his ability to work in his usual type of job in a factory.

In consideration of the evidence of record, the Board finds that the Veteran's service-connected disability does not preclude him from securing and following a substantially gainful occupation.  The Veteran has a high school education and work experience in maintenance and conservation of the electric line for an electric company, and as a factory worker, correctional officer, and Infantryman in the Army.  Each VA examiner who addressed the matter determined that the Veteran was capable of gainful employment.  Although certain occupations requiring strenuous physical activity may be precluded, the October 2008 and April 2012 medical professionals each found that sedentary employment would be attainable.  In conjunction with medical problems including a low back condition and cervical root lesion, high blood pressure, and depression, the Veteran's employability may be further impaired.  However, nonservice-connected disabilities are not for consideration in this analysis.  To the extent the left wrist disability affects the Veteran's employment, the assigned schedular ratings for the disability compensate the Veteran for such impairment.  Thus, referral for extra-schedular consideration is not appropriate and a TDIU rating is not warranted.  See 38 C.F.R. § 4.16(b).  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. 

§ 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to a total rating based on individual unemployability (TDIU) due to a service-connected disability, to include on an extraschedular basis, is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


